Citation Nr: 1042545	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  07-32 664	)	DATE
	)
	)


THE ISSUE

Whether a May 2006 decision of the Board of Veterans' Appeals 
should be revised or reversed on the basis of clear and 
unmistakable error (CUE). 

(The issue of entitlement to a waiver of recovery of an 
overpayment of Department of Veterans Affairs (VA) service-
connected compensation benefits in the calculated amount of 
$96,831.40 is addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel




INTRODUCTION

The moving party in this case is a Veteran who served on active 
duty from October 1954 to March 1974. 

In a May 2006 decision, the Board of Veterans' Appeals (Board) 
determined that the declaration of forfeiture against the Veteran 
under 38 U.S.C.A. § 6103(a) was proper.  The moving party has 
moved the Board to revise this decision on the basis that the 
decision was clearly and unmistakably erroneous.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In May 2006, the Board issued a decision determining that the 
declaration of forfeiture against the Veteran under 38 U.S.C.A. 
§ 6103(a) was proper.  The Veteran appealed this determination to 
the United States Court of Appeals for Veterans Claims (Court).

2.  In June 2006, the Veteran also filed a motion for revision of 
the Board's decision based on CUE.

3.  In January 2008, the Court affirmed the Board's decision.


CONCLUSION OF LAW

The Board has no jurisdiction to adjudicate the merits of the 
motion for revision or reversal of the May 2006 decision, which 
determined that the declaration of forfeiture against the Veteran 
under 38 U.S.C.A. § 6103(a) was proper, based upon CUE.  38 
U.S.C.A. § 7111 (West 2002 & Supp. 2010); 38 C.F.R. § 20.1400(b) 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the basis of 
CUE except for those decisions which have been appealed to and 
decided by the Court, and decisions on issues which have 
subsequently been decided by the Court.  38 C.F.R. § 20.1400(b).

The May 2006 Board decision concluded that the statutory criteria 
for forfeiture of the Veteran's rights, claims, and benefits 
under the laws administered by VA have been met beyond a 
reasonable doubt pursuant to 38 U.S.C.A. § 6103; 38 C.F.R.  
§§ 3.901, 3.905.

Any person who knowingly makes or causes to be made or conspires, 
combines, aids, or assists in, agrees to, arranges for, or in any 
way procures the making or presentation of a false or fraudulent 
affidavit, declaration, certificate, statement, voucher, or 
paper, concerning any claim for benefits under any of the laws 
administered by the Secretary, shall forfeit all rights, claims, 
and benefits under all laws administered by the Secretary (except 
laws relating to insurance benefits).  38 U.S.C.A. § 6103(a); 38 
C.F.R. § 3.901(a).  "Fraud" is an act committed when a person 
knowingly makes or causes to be made or conspires, combines, 
aids, or assists in, agrees to, arranges for, or in any way 
procures the making or presentation of a false or fraudulent 
affidavit, declaration, certificate, statement, voucher, or 
paper, concerning any claim for benefits under any laws 
administered by VA (except laws relating to insurance benefits).  
38 C.F.R. § 3.901(a).

After reviewing the entire record, the Board found that the 
evidence established beyond a reasonable doubt that the Veteran 
knowingly assisted in the procurement, preparation, and/or 
presentation of fraudulent evidence (affidavits signed in August 
2000 and August 2001) in connection with the pursuit of 
dependency and indemnity compensation on behalf of two surviving 
spouses who were not entitled to such benefits.  Accordingly, in 
its May 2006 decision, the Board determined that such actions 
subjected him to application of the provisions of 38 U.S.C.A. 
§ 6103(a), which mandate a forfeiture of VA benefits under these 
circumstances.  

The Veteran filed an appeal to the Court.  Further, in June 2006, 
the Veteran filed with the Board a motion for reversal of the May 
2006 Board decision on the basis of CUE.  The alleged CUE was 
relying upon grossly insufficient and utterly conflicting 
evidence.  Upon receipt of the motion for CUE, the Board stayed 
its ruling pending the outcome of the Veteran's appeal to the 
Court.

Thereafter, in January 2008 the Court issued a decision affirming 
the Board's May 2006 decision.  Del Rosario v. Peake, 22 Vet.App. 
399 (2009).  In its affirmance, the Court indicated its agreement 
with the Board's decision and its underlying rationale.

In view of the above, the issue of whether the declaration of 
forfeiture against the Veteran was proper under 38 U.S.C.A. 
§ 6103(a) has already been appealed to and decided by the Court.  
It follows that the May 2006 Board decision originally deciding 
this claim may no longer be subject to revision, as the Court has 
decided the matter in question.  38 C.F.R. § 20.1400.  
Accordingly, the Board does not have jurisdiction to adjudicate 
the merits of the Veteran's CUE motion and it is dismissed.


ORDER

The motion is dismissed.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


